Exhibit 10.2

[g260241kki001.jpg]

Cap/Floor Collar Transaction

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between:

JPMORGAN CHASE BANK, N.A.
(“JPMorgan”)

and

THE CHEESECAKE FACTORY
(the “Counterparty”)

on the Trade Date and identified by the JPMorgan Deal Number specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the Master Agreement specified below, and supersedes any previous
confirmation or other writing with respect to the transaction described below.

The definitions and provisions contained in the 2006 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc. are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern.

This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 28 March 2007, as amended and supplemented from time to
time (the “Agreement”), between JPMORGAN CHASE BANK, N.A. (“JPMorgan”) and THE
CHEESECAKE FACTORY (the “Counterparty”). All provisions contained in the
Agreement govern this Confirmation except as expressly modified below.


--------------------------------------------------------------------------------


The terms of the particular Cap/Floor Collar Transaction to which this
Confirmation relates are as follows:

 

A. TRANSACTION DETAILS

 

 

 

JPMorgan Deal Number(s):

2000005098544, 2000005098545

 

 

Notional Amount:

USD 50,000,000.00

 

 

Trade Date:

03 October 2007

 

 

Effective Date:

03 October 2007

 

 

Termination Date:

03 April 2012 subject to adjustment in accordance with the Modified Following
Business Day Convention.

 

 

Cap Transaction:

 

 

 

Cap Rate:

5.35000 percent

 

 

Floating Amounts;

 

 

 

Floating Rate Payer:

JPMorgan

 

 

Floating Rate Payer Payment Dates:

The 03 January, 03 April, 03 July and 03 October in each year, from and
including 03 January 2008 to and including the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention and
there will be an adjustment to the Calculation Period.

 

 

Floating Rate Option:

USD-LIBOR-BBA

 

 

Designated Maturity:

3 Month

 

 

Spread:

None

 

 

Floating Rate Day Count Fraction:

Actual/360

 

 

Reset Dates:

The first day of each Calculation Period.

 

 

Compounding:

Inapplicable

 

 

Business Days:

New York, London

 

 

Floor Transaction:

 

 

 

Floor Rate:

4.49000 percent

 

 

Floating Amounts:

 

 

 

Floating Rate Payer:

Counterparty

 


--------------------------------------------------------------------------------


 

Floating Rate Payer Payment Dates:

The 03 January, 03 April, 03 July and 03 October in each year, from and
including 03 January 2008 to and including the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention and
there will be an adjustment to the Calculation Period.

 

 

Floating Rate Option:

USD-LIBOR-BBA

 

 

Designated Maturity:

3 Month

 

 

Spread:

None

 

 

Floating Rate Day Count Fraction:

Actual/360

 

 

Reset Dates:

The first day of each Calculation Period.

 

 

Compounding:

Inapplicable

 

 

Business Days:

New York, London

 

 

Calculation Agent:

JPMorgan, unless otherwise stated in the Agreement.

 

 

B. ACCOUNT DETAILS

 

 

 

Payments to JPMorgan in USD:

JPMORGAN CHASE BANK, N.A.
JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION
BIC: CHASUS33XXX
AC No: 099997979

 

 

Payments to Counterparty in USD:

As per your standard settlement instructions.

 

 

C. OFFICES

 

 

 

JPMorgan:

NEW YORK

 

 

Counterparty:

CALABASAS HILLS

 

D.   DOCUMENTS TO BE DELIVERED

Each party shall deliver to the other, at the time of its execution of this
Confirmation, evidence of the incumbency and specimen signature of the person(s)
executing this Confirmation, unless such evidence has been previously supplied
and remains true and in effect.

E.   RELATIONSHIP BETWEEN PARTIES

Each party will be deemed to represent to the other party on the date on which
it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):

(a) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter


--------------------------------------------------------------------------------


into that Transaction; it being understood that information and explanations
related to the terms and conditions of a Transaction shall not be considered
investment advice or a recommendation to enter into that Transaction. No
communication (written or oral) received from the other party shall be deemed to
be an assurance or guarantee as to the expected results of that Transaction.

 

(b)  Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is capable of assuming, and assumes the risks of that
Transaction.

(c)  Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us or by
sending to us a letter, telex or facsimile substantially similar to this letter,
which letter, telex or facsimile sets forth the material terms of the
Transaction to which this Confirmation relates and indicates agreement to those
terms. When referring to this Confirmation, please indicate: JPMorgan Deal
Number(s): 2000005098544, 2000005098545

JPMorgan Chase Bank, N.A.

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Accepted and confirmed as of the date

first written:

THE CHEESECAKE FACTORY

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Your reference number:

 

 

 


--------------------------------------------------------------------------------


Client Service Group

All queries regarding confirmations should be sent to:

JPMorgan Chase Bank, N.A.

Contacts

JPMorgan Contact

Telephone Number

 

 

Client Service Group

(001) 3026344960

 

 

Group E-mail address:

 

Facsimile:

(001) 888 803 3606

Telex:

 

Cable:

 

 

Please quote the JPMorgan deal number(s): 2000005098544, 2000005098545.

 


--------------------------------------------------------------------------------